Citation Nr: 0312930	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a positive 
tuberculosis (TB) tine test.

2.  Entitlement to service connection for headaches with 
associated dizziness and sudden sickness as due to an 
undiagnosed illness.

3.  Entitlement to service connection for weakness and 
fatigue as due to an undiagnosed illness.

4.  Entitlement to service connection for multiple joint 
pains as due to an undiagnosed illness.

5.  Entitlement to a higher initial evaluation for gout of 
the right foot, currently rated as 20 percent disabling. 

6.  Entitlement to service connection for post-traumatic 
stress disorder.

7.  Entitlement to service connection for a disability 
manifested by chest pain and shortness of breath.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972 and February 1976 to April 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.

The matter was previously before the Board in July 2002 and 
remanded for further development and adjudication.    





FINDINGS OF FACT

1.  The veteran served in the South West Asia Theater of 
Operations between January 1991 and May 1991.

2.  Headaches with associated dizziness and sudden sickness 
have not been attributed to a known diagnosis and are related 
to the veteran's active duty service.

3.  Weakness and fatigue have not been attributed to a known 
diagnosis and are related to the veteran's active duty 
service. 

4.  Multiple joint pain has not been attributed to a known 
diagnosis and are related to the veteran's active duty 
service.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
headaches with associated dizziness and sudden illness, as 
due to an undiagnosed illness have been met. 
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2002).

2.  The criteria for entitlement to service connection for 
weakness and fatigue as due to an undiagnosed illness have 
been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2002).

3.  The criteria for entitlement to service connection for 
multiple joint pain as due to an undiagnosed illness have 
been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has recently determined that Board no 
longer has authority to attempt to cure VCAA deficiencies.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
With respect to the claims adjudicated in the instant 
decision, as they have been granted, there is no prejudice to 
the veteran.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel records, 
and VA outpatient treatment records, have been associated 
with the claims folder.  The veteran was also afforded VA 
examinations in connection with his claims.  In the July 1999 
RO hearing, the veteran indicated that he received all his 
medical treatment from VA.  Finally, the veteran presented 
testimony before the undersigned Veterans Law Judge in 
September 2002.



Undiagnosed illness claims.

Laws and regulations

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the VEBEA, Pub. L. No. 107-103, 115 Stat. 
976 (2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the instant case, the veteran's 
claims were pending on March 1, 2002, and thus, the new 
regulations apply.  As they are found to be more favorable to 
the veteran, the Board's decision to proceed in adjudicating 
these claims does not, therefore, prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Background

The veteran has attributed the disabilities for which he 
seeks service connection to his period of active duty 
service.  Specifically, he claims that he suffers from the 
following disabilities as a result of exposure to 
environmental agents in the Persian Gulf: headaches with 
associated dizziness and sudden sickness; weakness and 
fatigue; and multiple joint pains.

The veteran's service personnel records indicate that he 
served in the South West Asia Theater of Operations, 
specifically Saudi Arabia, from January 1991 to May 1991.  
The veteran served as a motor transport operator. 

A.   Entitlement to service connection for headaches with 
associated dizziness and sudden illness, as due to an 
undiagnosed illness.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for headaches with associated dizziness and sudden illness, 
is warranted.  In this regard, the veteran's service medical 
records contain repeated complaints of headaches, dizziness, 
and sudden sickness.  Pertinent entries are as follows.  In 
September 1976, the veteran complained of tension headaches.  
In June 1980, after complaints of headaches, the veteran was 
diagnosed with headache pain of unknown etiology. In April 
1984, the veteran complained of dizziness and was found to 
have general malaise.   In March 1985, the veteran complained 
of headaches and associated dizziness.  In July 1985, the 
veteran was diagnosed with subjective vertigo.  No objective 
findings were made.  In January 1988, the veteran was 
diagnosed with dizziness of questionable etiology.  Upon the 
veteran's March 1994 Retirement Examination, the veteran 
complained of frequent and severe headaches.  The examiner 
noted the veteran treated headaches with over the counter 
medications.  The veteran also complained of dizziness, 
infrequent fainting spells, and sudden illness after his 
return to the United States from Kuwait.  No diagnoses were 
made.

Post-service medical records indicate that upon a November 
1994 Gulf War Examination, the veteran complained of 
headaches with associated dizziness, nausea, and vomiting. 
The examiner noted, "rule out migraines."  No firm 
diagnosis was made. 

VA outpatient treatment records dated between 1994 and 1998, 
show repeated complaints of headaches and dizziness.  The 
veteran was diagnosed at various times with tension headaches 
and a mixed headache disorder.  VA outpatient treatment 
records dated between 1999 and 2000 show complaints of 
migraines and headaches.  In March 2000, an examiner 
indicated that TMJ was suspected.  However, no affirmative 
diagnosis was made.  

Therefore, based on the evidence delineated above, the 
veteran, who is a Persian Gulf veteran, has been found to 
have a 'qualifying chronic disability' for purposes of VA 
compensation.  The evidence of record establishes that 
headaches with associated dizziness and sudden illness are 
indicative of an objective chronic disability that has 
existed for 6 months or more. 38 C.F.R. § 3.317(a)(b).  As 
headaches with associated dizziness and sudden illness have 
not been attributed to a known diagnosis, they constitute an 
undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Thus, 
resolving all reasonable doubt in favor of the veteran, 
service connection for headaches with associated dizziness 
and sudden illness, as due to an undiagnosed illness, is 
granted.

B.  Entitlement to service connection for weakness and 
fatigue, as due to an undiagnosed illness.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for weakness and fatigue, as due to an undiagnosed illness, 
is warranted.  In this regard, the veteran's service medical 
records show some complaints of weakness in 1984.  While the 
veteran did not complain of weakness upon his March 1994 
Retirement examination, in an August 1994 VA Form 21-4138, 
statement in support of claim, the veteran indicated that 
while he was in Kuwait he experienced episodes of weakness.  
He stated that he occasionally experienced the same feelings 
since his discharge.  The veteran further indicated that when 
he is bending at the waist, he sometimes looses total 
strength at the base of his back.

VA outpatient treatment records dated shortly thereafter, 
between 1994 and 1995, 
show some complaints of weakness and fatigue in November 
1994, September 1995, and October 1997.  No etiology opinions 
were provided.  

In July 1999, the veteran presented testimony before the RO.  
He testified that he was tired all the time.  In July 2002, 
the veteran testified before the undersigned Veterans Law 
Judge.  He testified that he continued to suffer from chronic 
fatigue and weakness.

Therefore, based on the evidence delineated above, the 
veteran, who is a Persian Gulf veteran, has been found to 
have a 'qualifying chronic disability' for purposes of VA 
compensation.  The evidence of record establishes that 
weakness and fatigue are indicative of an objective chronic 
disability that has existed for 6 months or more. 38 C.F.R. § 
3.317(a)(b).  Under 38 C.F.R. § 3.317(b), fatigue is 
specifically listed as a sign or symptom, which may be a 
manifestation of an undiagnosed illness.  

As weakness and fatigue have not been attributed to a known 
diagnosis, they constitute an undiagnosed illness due to the 
veteran's Gulf War service. See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  Thus, resolving all reasonable doubt in favor of 
the veteran, service connection for weakness and fatigue, as 
due to an undiagnosed illness, is granted.


C.  Entitlement to service connection for multiple joint 
pains as due to an undiagnosed illness. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for multiple joint pains, as due to an undiagnosed illness, 
is warranted.  In this regard, the veteran's service medical 
records show the veteran complained of knee pain, joint pain, 
neck pain, and extremity pain.  Intermittent arthralgias of 
the ankles, wrists, and hips were noted upon a December 1989 
examination.  The examiner indicated that with respect to 
possible arthritis, rheumatoid arthritis (RA) factor was 
negative.  Upon the veteran's March 1994 Report of Medical 
History taken in conjunction with his retirement, he 
complained of swollen and painful joints.  The veteran 
specifically listed his knees, toes, feet, wrist, fingers, 
and arms.  He also indicated general muscle pain.  

In an August 1994 VA Form 21-4138, statement in support of 
claim, the veteran indicated that he had chronic pain in both 
wrists, some finger joints, both hips, and both feet.  He 
stated that after the Persian Gulf War, he has had chronic 
pain in both of his knees, his ankles, lower back, 
pelvic/groin area, neck, shoulder, and collarbones.  Upon VA 
Examination in November 1994, the veteran was found to have 
polyarthralgias with a history of Gulf War service. X-rays of 
the ankles, shoulders, pelvis, lumbar spine, knees, and chest 
were normal.  In a separate November 1994 Gulf War 
examination, the veteran reported multiple joint pains.

An April 1997 bone scan noted arthritic changes in the 
shoulders, wrists, hands, knees, and sternoclavicular joints.  
The radiologist indicated that increased uptake in the hand 
joints may represent reflex sympathetic dystrophy. 

VA outpatient treatment reports dated between 1994 and 1998, 
contained repeated complaints of constant joint pain between 
1995 and 1998.  In February 1996, the veteran was diagnosed 
with polyarthralgias and possible right shoulder and hip 
bursitis. No definitive diagnoses were given and knee pain 
was found to be of unknown etiology.

Upon VA examination in November 1998, the veteran complained 
of chronic joint pain and muscle aches.  A July 1999 lay 
statement from P.M. indicated that while cohabitating with 
the veteran in 1997, she witnessed the veteran to be in a lot 
of pain.  She indicated that he took aspirin several times 
daily.  The veteran's spouse, also in a July 1999 statement, 
indicated that the veteran cried out at night with pain.  She 
stated the veteran was unable to play with his children due 
to his joint pains.

A July 1999 statement from Chaplain (Major) G.B., of a mental 
health center, indicates that the veteran did some work for 
him and that he could not get up without assistance if he 
stooped over.  He further indicated that something was wrong 
with the veteran's general body agility.

VA outpatient treatment records from the Birmingham VA 
Medical Center (VAMC) note complaints of pain.  In 1998, the 
veteran complained of joint pains and muscle aches.  In 
October 1998, the veteran reported that his joints were 
getting worse. RA tests were negative.  In January 1999, the 
veteran was diagnosed with osteoarthritis of his knees.  
Additional VA outpatient treatment records dated between 1999 
and 2000 also contain complaints of joint pain.

Initially, the Board finds that while an April 1997 bone scan 
noted arthritic changes of multiple joints, there were no 
other affirmative diagnoses of arthritis except for 
osteoarthritis of the knees.  The Board notes that the 
veteran is already service connected for gout of the right 
foot.  Thus, with respect to the veteran's knees and right 
foot, the veteran has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  As 
there is an established current medical diagnosis, i.e. 
osteoarthritis and gout, they do not constitute an 
undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).   

However, with respect to all other complaints of joint pain, 
based on the evidence delineated above, the veteran, who is a 
Persian Gulf veteran, has been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  The 
evidence of record establishes that multiple joint pains are 
indicative of an objective chronic disability that has 
existed for 6 months or more. 38 C.F.R. § 3.317(a)(b).  Under 
38 C.F.R. § 3.317(b), muscle pain and joint pain are 
specifically listed as signs or symptoms, which may be 
manifestations of an undiagnosed illness.  

As multiple joint pains, other than the veteran's knees and 
right foot, have not been attributed to a known diagnosis, 
they constitute an undiagnosed illness due to the veteran's 
Gulf War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a).  Thus, resolving all reasonable doubt in favor of 
the veteran, service connection for multiple joint pains, as 
due to an undiagnosed illness, is granted.


ORDER

Entitlement to service connection for headaches with 
associated dizziness and sudden illness, as due to an 
undiagnosed illness, is granted.

Entitlement to service connection for weakness and fatigue, 
as due to an undiagnosed illness, is granted.

Entitlement to service connection for multiple joint pains, 
as due to an undiagnosed illness, is granted.

 
REMAND

As indicated earlier, during the pendency of the veteran's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must first 
come forward with evidence to well-ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal in January 2003, the Board 
determined that the veteran needed to be advised further as 
to the laws and regulations pertinent to his claims, and of 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board transmitted a letter to the veteran 
approximately in early January 2003, advising him of this 
information, and affording him an opportunity to respond 
within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  Therefore, it is apparent that 
the Board must remand the veteran's claims to the RO for a 
review concerning whether all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider these claims has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
April 2002 statement of the case.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for these 
claims, it would potentially be prejudicial to the veteran if 
the Board were to proceed to issue any decision at this time.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claims, including 
any action necessary to clarify the nature 
of the veteran's claims.  This action 
should include written notice to the 
veteran and his representative of the 
provisions of the VCAA and the laws 
applicable to the claims, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claims per Quartuccio.  The veteran and 
his representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.     

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information, which might 
corroborate the veteran's asserted in-
service stressors.  The veteran's unit 
was the 2d Battalion, 82d Field Artillery 
Regiment, 3d Brigade, 3d Armored 
Division.  Provide USASCRUR with a 
description of these asserted stressors 
identified by the veteran: January 1991, 
Saudi Arabia, he watched a man get blown 
up on a land mine; January 1991, his unit 
was attacked on his third night while 
stationed in Saudi Arabia.  Please 
specifically ask for the unit records.  

2.  Make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations:  Pulmonology and 
Rheumatology.  Send the claims folder to 
the examiners for review.  Please ask the 
examiners to clearly document review of 
the claims folder in his/her examination 
report.  Please ask the examiners to 
provide opinions as to the following: 

Pulmonology Examination: (a) Please ask 
the examiner to opine whether the veteran 
currently has a disorder manifested by 
chest pain and shortness of breath and, 
if so, whether it is as likely as not 
that any such  disorder is related to the 
veteran's period of active duty service.

Rheumatology Examination: Please ask the 
examiner which of the following criteria 
best describes the manifestations of gout 
since 1994:  (a) With constitutional 
manifestations associated with active 
joint involvement, totally incapacitating; 
(b) Less than the preceding criteria, but 
with weight loss and anemia productive of 
severe impairment of health or severely 
incapacitating exacerbations occurring 4 
or more times a year or a lesser number 
over prolonged periods; or (c) symptom 
combinations productive of definite 
impairment of health objectively supported 
by examination findings or incapacitating 
exacerbations occurring 3 or more times a 
year.     


3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The veteran 
may submit any additional evidence and argument which he 
desires to have considered in connection with these claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.
 


 



